UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6890



CLARENCE MERICA,

                                              Plaintiff - Appellant,

          versus


DONALD W. FARLEY; ROCKINGHAM COUNTY, VIRGINIA;
WILLIAM MEADOWS, Lieutenant; FIRST SERGEANT
WALTON; ROCKINGHAM-HARRISON REGIONAL JAIL,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-98-345-R)


Submitted:   September 30, 1998           Decided:   October 20, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Merica, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence Merica appeals from the district court’s order dis-

missing without prejudice his 42 U.S.C.A. § 1983 (West Supp. 1998)

complaint. The district court’s dismissal without prejudice is not

appealable. See Domino Sugar Corp. v. Sugar Workers’ Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). A dismissal without

prejudice is a final order only if “‘no amendment [in the com-

plaint] could cure the defects in the plaintiff’s case.’” Id. at

1067 (quoting Coniston Corp. v. Village of Hoffman Estates, 844

F.2d 461, 463 (7th Cir. 1988)). In ascertaining whether a dismissal

without prejudice is reviewable in this court, the court must

determine “whether the plaintiff could save his action by merely

amending his complaint.” Domino Sugar, 10 F.3d at 1066-67. In this

case, Merica may move in the district court to reopen his case and

to file an amended complaint specifically alleging facts sufficient

to state a claim under 42 U.S.C.A. § 1983. Therefore, the dismissal

order is not appealable. Accordingly, we dismiss the appeal for

lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                         DISMISSED




                                2